The plaintiff seeks to enjoin the defendant from using the name “General Signal Corporation” or “General Signal Company.” The trial judge made findings of fact and ordered the entry of a decree dismissing the bill and reported the case. A transcript of the evidence and the exhibits are before us. The somewhat extensive findings of the judge show that the defendant is a New York corporation organized under the name of “General Railway Signal Company” in 1904 and registered in Massachusetts in 1946. It has been listed on the New York Stock Exchange since 1924. In 1963 it changed its name to “General Signal Corporation.” The plaintiff is a Massachusetts corporation organized in 1945 under the name of “FiResearch Corporation.” It was registered only in Massachusetts. “It did a small amount of business, mostly in Massachusetts, with some sales in other states. In January of 1956 it changed its name to General Signal Corporation.” The defendant “operates throughout the United States and overseas through ‘various autonomous subsidiaries,’ with total sales in 1964 in excess of $57,000,000. The plaintiff’s total sales reached its highest point in 1964 to an amount of $63,486.50. The plaintiff’s capital is relatively small.” The *753judge concluded that the name “ ‘General Signal Corporation’ has not acquired a secondary meaning in the industry as specifically indicating the plaintiffs products.” Our review of the evidence and our examination of the exhibits satisfy us that the judge was right. Fulton v. Belmont, 333 Mass. 64, 65. See Sears v. Sears, 344 Mass. 755. A decree is to enter dismissing the bill.
Joseph J. Hurley (Martin W. Cohen with him) for the plaintiff.
Charles C. Worth (John F. Groden with him) for the defendant.
So ordered.